DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/829,066, Adjustable Appliance Spacer Device, filed on March 25, 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, 10, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,322,389 to Janin.
Janin ‘389 discloses an adjustable spacer (guard) device between the wall and the furniture, which can be used between the wall and the dryer, comprising: an elongated member (1, 2, 3) defining a first end (right side) and a second end (left side); the elongated member comprising a first arm (right side) extending perpendicularly from the first end of the elongated member; the elongated member comprising a second arm (left side) extending perpendicularly from the second end of the elongated member; the first arm and the second 
Regarding claim 2, Janin ‘389 discloses wherein the first arm and the second arm are telescopic in configuration.
Regarding claim 9, Janin ‘389 discloses wherein the first arm and the second arm are of a lesser perimeter than the elongated member.
Regarding claim 10, Janin ‘389 discloses wherein the elongated member, the first arm, and the second arm are of a rectangular cross-section.
Regarding claim 11, Janin ‘389 discloses wherein the first arm and the second arm are of an identical length.
Regarding claim 12, Janin ‘389 discloses wherein the elongated member defines a flat base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Janin ‘389 in view of U.S. Patent No. 10,514,126 to Asante.
before the effective filing date of the claimed invention to modify the pin of Janin ‘389 with the ball détente by Asante ‘126 as it is an equivalent structure known in the art “fastening means”.  Therefore, because the pin and ball détente were art recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the pin for ball détente.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Janin ‘389 in view of U.S. Patent No. 6,976,663 to Faulk.
Regarding claims 4-5, Janin ‘389 fails to disclose wherein an installation frame is disposed on a distal end of each of the first arm and second arm.  Nevertheless, Faulk ‘663 discloses an installation frame (16) is disposed on a distal end of the arm with an installation pad (21).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arms of Janin ‘389 to include the installation frame with the pad because one would have a motivation to provide a mounting means by attaching the arms to the wall with a protective cover so that the device would be stability and would not accidently move.

Regarding claim 7, Janin ‘389 in view of Faulk ‘663 fails to disclose wherein the installation frame comprises a semi-circular tab defining a cavity.  Although, Faulk ‘663 discloses cavities (12) in the installation frame, which is a square configuration.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the installation frame to include the semi-circular tab since the examiner takes Official Notice of the equivalence of the installation frame with a cavity and the installation frame with semi circular tab with a cavity for their use in the mounting art and the selection of  any of these known equivalents to mount to the wall would be within the level of ordinary skill in the art.
Regarding claim 8, Janin ‘389 in view of Faulk ‘663 fails to disclose wherein the elongated member comprises at least one pad disposed externally opposite the first arm and the second arm.  Since Faulk ‘663 discloses a rubber pad, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include the pad on the elongated member because one would have motivation to provide a non- slip, non-skid surface against the device so that the device would not move.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,709,216 to Zing – safety securing apparatus for TV.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 8, 2021